Filed 7/25/22 P. v. Depaz CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B309275

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. VA150220
         v.

ELMER ALFREDO DEPAZ,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County. Roger Ito, Judge. Affirmed in part,
sentence vacated, and remanded with directions.

      Alex Green, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Scott A. Taryle and Idan Ivri,
Deputy Attorneys General, for Plaintiff and Respondent.
                      _________________________
       A jury convicted Elmer Alfredo Depaz of numerous sex
crimes against his minor daughter, and the court sentenced him
to 32 years in prison. On appeal, Depaz argues the trial court
erred in denying his Batson/Wheeler motion.1 He also contends
his case must be remanded for resentencing in accordance with
Senate Bill No. 567 (2021–2022 Reg. Sess.) (SB 567), which
restricts a trial court’s discretion to impose an upper term
sentence. We agree that the case must be remanded for
resentencing. We affirm the judgment in all other respects.
        FACTUAL AND PROCEDURAL BACKGROUND
       The People charged Depaz with four counts of committing
a lewd act upon a child under age 14 (Pen. Code, § 288, subd. (a);
counts 1, 7, 8, 9)2, one count of continuous sexual abuse of a child
under age 14 (§ 288.5, subd. (a); count 3), two counts of sexual
penetration by use of force on a child over the age of 14 (§ 289,
subd. (a)(1)(C); counts 4, 6), and one count of aggravated sexual
assault of a child under the age of 14 (§ 269, subd. (a)(5); count 5).
       At trial, the prosecutor presented evidence showing the
following. Depaz’s daughter, J.D., was born in the United States.
When J.D. was around two years old, her parents broke up and
she moved to Mexico with her mother. About eight years later,
J.D. moved back to the United States to live with Depaz and
his wife.
       J.D.’s mother and siblings remained in Mexico, and Depaz
forbade J.D. from visiting them. However, J.D. frequently


1    Batson v. Kentucky (1986) 476 U.S. 79 (Batson); People v.
Wheeler (1978) 22 Cal.3d 258 (Wheeler).
2     Undesignated statutory references are to the Penal Code.




                                  2
communicated with her family living in Mexico. She also visited
a maternal aunt who lived in the United States.
       J.D. was initially afraid to sleep on her own in Depaz’s
home, so Depaz agreed to sleep next to her on Friday nights.
One night when J.D. was 11 years old, Depaz was lying next
to her in bed and put his fingers between her labia underneath
her underwear. He did this three more times over the next
few years under similar circumstances.
       When J.D. was 14 years old, she and Depaz had an
argument. Depaz tried to hug J.D. and pull up her shirt, but
she fought back. Depaz touched J.D.’s breast and put his finger
between her labia. J.D. told Depaz he was not supposed to
act that way because he was her father. Depaz replied that
if he had wanted to hurt her, he would have done so already.
J.D. was scared.
       Another time, when J.D. was around 15 years old, Depaz
tried to hug her from behind. J.D. dropped to the floor in an
attempt to escape. Depaz held J.D. down, lifted up her shirt,
and grabbed her breasts. Depaz put his mouth on one of J.D.’s
breasts and inserted his finger into her vagina.
       When J.D. was 16 years old, Depaz came into her room
and forced her onto the floor. He pulled up her shirt, put his
mouth on her breast, and inserted his finger into her vagina.
J.D. started screaming and crying.
       J.D. told her friends about the incident, and they convinced
her to report it to the police. One of the friends accompanied
J.D. to the police station, where she reported Depaz’s abuse.
Depaz’s DNA was present on the shirt J.D. was wearing, as well
as a sample taken from her breast. J.D. also had a red mark
on her breast.




                                 3
       At the end of the prosecution’s case-in-chief, the court
dismissed count 5. The jury convicted Depaz of the other counts.
The court sentenced him to an aggregate term of 32 years,
consisting of the upper term of 16 years on count 3, the middle
term of 8 years on count 4, and the middle term of 8 years on
count 6. The court did not orally impose sentences on counts 1,
7, 8, and 9, but it indicated the sentences would be stayed under
section 654.
       Depaz timely appealed.
                            DISCUSSION
1.     The trial court properly denied Depaz’s Batson/
       Wheeler motion
       Depaz contends the trial court erred by denying his
Batson/Wheeler motion. We disagree.
       a.    Background
       The trial court instructed the prospective jurors to fill out
written questionnaires as part of voir dire. Prospective Juror
No. 19 wrote in his questionnaire that he was married with three
children, and he owned a Vietnamese restaurant. In response
to defense counsel’s subsequent questioning, Prospective Juror
No. 19 said the right to remain silent “means [Depaz] doesn’t
have to say anything,” and the juror agreed with defense counsel
that Depaz could not “be forced to say anything.” Defense
counsel asked Prospective Juror No. 19 what factors he would
consider to determine whether a person was lying. Prospective
Juror No. 19 responded, “[p]robably cry or his prior history of
doing any criminal prior possibly . . . .” After further questioning,
he added that he would also consider “[i]f they’re not making
eye contact or probably being nervous” and “body language.” The
prosecutor did not ask Prospective Juror No. 19 any questions.




                                  4
       Prospective Juror No. 16 revealed in his questionnaire
that he was employed in information technology and “work[ed]
close with our corporate lawyers for ediscovery matters.” He also
revealed that his uncle-in-law was a police officer, his wife was a
teacher and mandatory reporter, and his mother was employed
by a women’s shelter where she worked with sexual assault
victims. The prospective juror answered “yes” as to whether
there is “any reason why you cannot be a fair and impartial juror
in this case.” He explained: “While I personally have no bias
I sometimes overhear or am involved in conversations about
similar actions because of my relationship with [my] wife and
mother.”
       Defense counsel asked Prospective Juror No. 16 to explain
the burden of proof, to which he responded, “[the prosecutor]
has to present a case . . . so there’s no doubt in our minds that
defendant is guilty or not.” Defense counsel then analogized
the prosecutor’s burden of proof to a fuel gauge in a car. Defense
counsel told the jurors that the case started with the gauge
pointing at empty, and the prosecutor had to “prove the case
all the way to full.”
       The prosecutor subsequently asked Prospective Juror
No. 16 why he thought the standard was “no doubt,” to which
the juror responded, “It’s not doubt. Reasonable doubt.” He
then reiterated that he understood the correct standard is beyond
a reasonable doubt, rather than “not any doubt.” When asked
by the court what “reasonable doubt” means to him, the juror
responded, “[s]o if enough of the evidence or the witness points in
one direction to where you might be missing a small piece of the
story or puzzle but everything else—needs to safely, reasonably
make something without—there’s a little room for doubt.”




                                 5
      Prospective Juror No. 6 indicated in his questionnaire that
he was an environmental engineer. In response to a question
from defense counsel about what factors he would look for to
determine whether a witness was lying, he responded, “[i]f his
testimony lines up with other witness statements, evidence.”
The prospective juror said he would not consider “body language.”
The prosecutor did not ask Prospective Juror No. 6 any questions.
      b.     Depaz’s Batson/Wheeler motion
      After using peremptory challenges to exclude five
prospective jurors, the prosecutor used successive peremptory
challenges to exclude Prospective Juror Nos. 19, 16, and 6.
Defense counsel objected, arguing there had been a “pattern
in regards to the ethnicity and the gender of the people or the
prospective jurors that the People have been removing. The last
two were Juror Number 6, Number 16. They’re both Hispanic
males. The one previous to that was 19 I believe to be an Asian
male. [¶] It is the defense’s position that this was done merely
because of their gender. I didn’t hear anything unusual from
those jurors. The People didn’t question those people at length
in regards to elicit anything they said or anything that they
wrote that would raise doubt or concern about their ability
to serve in this case.”
      The court noted, “you have both Hispanic and Asian
amongst this group, right?” Counsel replied that “yesterday
there was one Hispanic male that was kicked. . . . I’m not
raising an argument in regards to that because that particular
prospective juror raised an issue . . . in regards to his language.
[¶] But as far as today, these three prospective jurors the People
never spoke to or spoke to very, very small amount, and they
didn’t state anything in regards to something that would be




                                6
disqualifying in this particular case. And now we’re in a
circumstance . . . that’s I believe a prima facie case for bringing
a Wheeler motion.”
         The court asked defense counsel, “[I]s this Wheeler motion
based on exclusion of an individual based on their sex or based
on their race? It has to be one or the other.” Counsel responded,
“I would submit on their gender. On their gender. The fact that
there’s males being excused.”
         The court then found the defense had failed to show
a prima facie case of discrimination. The court explained:
“Number one, in my estimation there are still male jurors in the
12 that are in the box. Number 2, in my estimation I do not see
a specific pattern of exclusion based exclusively on the sex or the
gender of the prospective juror. [¶] Number 3, in my estimation
. . . I do not find that there is a prima facie showing based . . . on
the specific gender of the prospective juror . . . there being still
male jurors remaining on the panel. And out of an abundance
of caution . . . I can allow [the prosecutor] to make a record.
However, I am not finding prima facie for purposes of gender.”
         The prosecutor stated she did not have her notes in front
of her related to Prospective Juror Nos. 6 and 16, and she asked
for clarification as to whether Depaz’s motion concerned her most
recent peremptory challenge. The court said, “That was Juror
Number 6. Appeared to be an Asian male to me.” Defense
counsel responded that he “might have moved them around.”
The prosecutor noted it was “very confusing.” The following
exchange then occurred:
               “[THE PROSECUTOR]: [A]s far as 19. It was
               based on his answer about you would ask a lot
               about crying and whether crying was an issue,




                                  7
and he was an engineer and I believe he was
the one that said something about standard
of doubt. I tend to kick engineers. [¶]

“THE COURT: Juror number 19 and 6 are
both engineer[s]. [¶]

“[THE PROSECUTOR]: I don’t remember
which was which. I believe the one I just
kicked right now was an engineer. [¶]

“THE COURT: He said he’s an environmental
engineer. [¶] How about juror number 16? [¶]

“[THE PROSECUTOR]: I don’t have my notes
on that. Do you have—which one is that? [¶]

“THE COURT: Juror number 16 lived in
Whittier, was an I.T. Wife[.] [W]orks with
attorneys for e discovery. [¶]

“[THE PROSECUTOR]: I think it was the
same. Engineer. Nice hundred percent. They
want that gas tank full as you said. I tend to
kick people who are like computer engineer
types. [¶]

“THE COURT: Did you kick off every engineer
and every I.T. person that’s a male on this
panel? [¶]




                    8
            “[THE PROSECUTOR]: Not that I’m aware of.
            I do remember those two issues, those two
            being an issue. [¶]

              “THE COURT: As I’ve indicated, I do not find
              there is a prima facie showing. There are
              additional males on the panel. Finally, I do not
              believe that males specifically without any
              further is in fact a cognizable class for purposes
              of this inquiry. So based on that, the motion’s
              going to be denied.”
      c.      Legal standard
      In Wheeler, supra, 22 Cal.3d 258, the California Supreme
Court “ ‘held that the use of peremptory challenges by a
prosecutor to strike prospective jurors on the basis of group
membership violates the right of a criminal defendant to trial
by a jury drawn from a representative cross-section of the
community under article I, section 16, of the California
Constitution.’ ” (People v. Catlin (2001) 26 Cal.4th 81, 116.)
Eight years later in Batson, supra, 476 U.S. 79, “ ‘the United
States Supreme Court held that such a practice violates,
inter alia, the defendant’s right to equal protection of the
laws under the Fourteenth Amendment to the United States
Constitution.’ ” (Catlin, at p. 116.)
      When a party makes a Batson/Wheeler motion, the trial
court and counsel must follow a three-step process. “ ‘First,
the defendant must make out a prima facie case “by showing
that the totality of the relevant facts gives rise to an inference of
discriminatory purpose.” [Citations.] Second, once the defendant
has made out a prima facie case, the “burden shifts to the State
to explain adequately the racial exclusion” by offering permissible




                                  9
race-neutral justifications for the strikes. [Citations.] Third,
“[i]f a race-neutral explanation is tendered, the trial court must
then decide . . . whether the opponent of the strike has proved
purposeful racial discrimination.” [Citation.]’ ” (People v. Avila
(2006) 38 Cal.4th 491, 541 (Avila), citing Johnson v. California
(2005) 545 U.S. 162, 168.)
        d.    Depaz has not shown a prima facie case of
              discrimination
        The parties agree, as do we, that we must begin our
analysis with a review of the trial court’s first stage ruling that
Depaz failed to show a prima facie case of discrimination. (See
People v. Scott (2015) 61 Cal.4th 363, 386.)
        Before doing so, however, we address Depaz’s contention
that the trial court misunderstood the applicable law. According
to Depaz, the court erroneously believed “Hispanic men” is not
a cognizable class for purposes of a Wheeler motion. In support,
he points to the court’s statement suggesting his motion could
be based on either gender or race, but not both. As the Attorney
General concedes, “[i]n addition to groups defined by either race
or gender, groups lying at the intersection of race and gender are
cognizable under Wheeler.” (People v. Armstrong (2019) 6 Cal.5th
735, 768.) The court, therefore, erred to the extent it suggested
Depaz’s motion could not be based on the group “Hispanic men.”
        Nevertheless, we agree with the Attorney General that the
court’s apparent misunderstanding of this aspect of the law did
not affect its decision. Although defense counsel initially claimed
that two of the prospective jurors were Hispanic men and there
was a “pattern in regards to the ethnicity and the gender of . . .
the prospective jurors that the People have been removing,” he
subsequently clarified that his motion was based on the fact that




                                10
the prosecutor struck the prospective jurors “merely because of
their gender.” (Italics added.) Counsel made this clarification
before the court suggested he had to choose between race and
gender. It is clear, therefore, his challenge was not premised
on the fact that two of the prospective jurors were Hispanic men.
As a result, he has not shown the court’s errant remark and
apparent misunderstanding of the law affected its decision.3
      Depaz next complains that the court erroneously stated
“males specifically without any[thing] further is [not] in fact
a cognizable class for purposes of this inquiry.” The Attorney
General again concedes, as he must, that the court misstated
the law. The federal and California Constitutions prohibit
the use of peremptory challenges to exclude prospective
jurors because of their gender. (People v. Williams (2000)
78 Cal.App.4th 1118, 1125 [“Peremptory challenges may not
be used to exclude male jurors solely because of a presumed
group bias.”]; see People v. Crittenden (1994) 9 Cal.4th 83, 115.)
      Once again, however, we agree with the Attorney General
that the court’s errant remark did not affect its ruling. Despite
suggesting that a Wheeler challenge can never be based on
gender, the court clearly evaluated Depaz’s motion on the merits.
Indeed, the court made the errant remark only after providing
several valid reasons for its finding that Depaz failed to make a
prima facie case of discrimination. Given this context, it appears
the court simply misspoke and intended to convey that, in this



3    For the same reasons, we do not consider Depaz’s
arguments on appeal that the prosecutor struck two jurors
because they were Hispanic men.




                                11
specific case, Depaz had failed to show the prosecutor struck
the jurors because of their gender.
       Even if the court’s prima facie finding were based on
the erroneous belief that men are not a cognizable class, that
fact alone does not require reversal. Generally, the trial court’s
findings are entitled to deference, and the reviewing court
must affirm if substantial evidence supports its decision. (People
v. Battle (2021) 11 Cal.5th 749, 772 (Battle).) However, when
the court applies the wrong standard or misstates the law,
the decision is not entitled to deference and the reviewing court
may conduct an independent review to determine whether the
prosecutor excluded a juror on an impermissible basis. (See id.
at pp. 772, 773, fn. 6 [performing an independent review where
the court misstated the law and the record did not show whether
it applied the correct standard]; see also Avila, supra, 38
Cal.4th at p. 554 [whether the record supports an inference
of discrimination is a legal question].) Accordingly, out of
an abundance of caution, we will independently review the
court’s finding that Depaz failed to show a prima facie case
of discrimination.
       When conducting an independent review, “[w]e examine
the entire record before the trial court to determine whether
it supports an inference of such group bias. [Citation.] Certain
types of evidence are especially relevant to this inquiry, including
whether the prosecutor has struck most or all of the members
of the venire from an identified group, whether a party has used
a disproportionate number of strikes against members of that
group, whether the party has engaged prospective jurors of that
group in only desultory voir dire, whether the defendant is a
member of that group, and whether the victim is a member of




                                12
the group in which the majority of the remaining jurors belong.
[Citation.] We may also consider nondiscriminatory reasons
for the challenged strikes that are ‘apparent from and “clearly
established” in the record.’ [Citation.] Yet we may do so only
when these reasons ‘necessarily dispel any inference of bias,’ such
that ‘ “there is no longer any suspicion . . . of discrimination in
those strikes.” ’ [Citation.]” (Battle, supra, 11 Cal.5th at p. 773.)
       Here, it is undisputed that Depaz and Prospective Juror
Nos. 6, 16, and 19 are men. Depaz, however, does not contend
that the prosecutor used her peremptory challenges to strike
most or all men from the venire; nor does he argue the majority
of the remaining jurors were women. Moreover, because the
record does not disclose the total number of men in the venire
or the jury panel, it is impossible to determine whether the
prosecutor’s use of strikes against men was disproportionate
to their overall representation. (See People v. Johnson (2019)
8 Cal.5th 475, 507 (Johnson) [comparing the proportionate
number of strikes used against members of a group to that
group’s proportionate representation in the venire and jury
panel]; People v. Garcia (2011) 52 Cal.4th 706, 748 (Garcia)
[same].)
       Even if we were to assume the venire and panel were split
evenly between men and woman,4 Depaz still has not shown
the prosecutor used a disproportionate number of strikes against
men. Over the course of the entire voir dire, the prosecutor
exercised peremptory challenges against ten prospective jurors.


4     Such an assumption is not well taken. In People v. Bonilla
(2007) 41 Cal.4th 313 (Bonilla), for example, the jury pool
consisted of only 38 percent women. (Id. at p. 345.)




                                 13
(See Johnson, supra, 8 Cal.5th at p. 507 [“strikes made after
the Batson/Wheeler challenge are considered in assessing
discriminatory intent”]; People v. Reed (2018) 4 Cal.5th 989,
1000.) The record shows five of those prospective jurors were
men (Prospective Juror Nos. 6, 7, 10, 16, and 19) and two were
women (Prospective Juror Nos. 4 and 28). The record does
not reveal the gender of the remaining three prospective jurors
(Prospective Juror Nos. 13, 22, and 32). Accordingly, the most
we can say is that the prosecutor used half of her peremptory
challenges against men, which is consistent with an evenly split
venire and panel.
       The record also clearly establishes gender-neutral reasons
to use peremptory challenges against Prospective Juror Nos. 6,
16, and 19, which further dispels any inference of discrimination.
Prospective Juror No. 19, for example, expressed a belief that
witnesses who cry or are nervous are lying. Given J.D. was
relatively young and the victim of sex crimes by her father,
it would have been reasonable to expect her to be nervous and
emotional on the stand. A reasonable prosecutor, therefore,
would have been concerned that Prospective Juror No. 19 would
discount J.D.’s testimony based on her demeanor, which provides
a valid gender-neutral reason to exclude him.
       The record similarly shows a gender-neutral reason to
challenge Prospective Juror No. 6. The prospective juror said
that in deciding if a witness’s testimony is true, he would focus on
whether the “testimony lines up with other witness statements,
evidence.” The prosecution’s case, however, was based almost
entirely on J.D.’s testimony; there were no third-party witnesses
and, with the exception of some physical evidence related to a
single incident, no corroborating evidence. Given Prospective




                                14
Juror No. 6’s comments, a reasonable prosecutor would have been
concerned that he would think J.D.’s testimony alone was not
sufficient to convict Depaz. This was a valid gender-neutral
reason to exclude him.
       The record also shows a gender-neutral reason to challenge
Prospective Juror No. 16. In response to a question from defense
counsel, the prospective juror claimed the prosecutor had to
prove her case “so there’s no doubt in our minds that defendant
is guilty or not.” (Italics added.) Prospective Juror No. 16’s
belief that the prosecutor had to prove her case beyond all doubt
provided a compelling reason to exclude him. (See People v.
Zaragoza (2016) 1 Cal.5th 21, 43 [a juror’s statement that a
capital case requires proof “ ‘without doubt’ that ‘the defendant
was 100% guilty’ ” provided a compelling nondiscriminatory
justification for excusing the juror].) Although the prospective
juror subsequently claimed he understood the proper standard
is “beyond a reasonable doubt,” a prosecutor is not required
to accept a juror’s answer at face value if contradicted by his
other statements. (Battle, supra, 11 Cal.5th at p. 779.)
       We acknowledge that the prosecutor did not ask any
questions of Prospective Juror Nos. 19 and 6. That fact,
however, is of limited significance given the jurors filled out
questionnaires, and the prosecutor was able to observe their
responses and demeanors during individual questioning by
the court and defense counsel. (See People v. Clark (2011) 52
Cal.4th 856, 906–907 [the fact that the prosecutor asked a juror
only a few questions was insignificant because the prosecutor had
access to juror questionnaires and observed other questioning].)
The prosecutor, moreover, did not question five of the 10 jurors
whom she used peremptory challenges against. Under these




                               15
circumstances, her failure to question Prospective Juror Nos.
19 and 6 is not particularly probative.
       After examining the entire record of voir dire, we conclude
Depaz’s showing is insufficient to give rise to an inference that
discriminatory intent against men motivated the prosecutor to
use peremptory challenges against Prospective Juror Nos. 6, 16,
and 19. The trial court, therefore, properly denied his motion
on that basis.
       e.     Depaz has not shown the prosecutor’s stated reasons
              for excusing the prospective jurors were not genuine
       Even if the record showed a prima facie case of
discrimination, we would conclude the court properly denied
Depaz’s motion at the third step. Although the trial court did not
explicitly find the prosecutor’s stated justifications were genuine,
the parties seem to agree it did so implicitly. Accordingly, we will
do the same. (See People v. Chism (2014) 58 Cal.4th 1266, 1313
(Chism) [finding a trial court implicitly accepted the prosecutor’s
stated justification for exercising a peremptory challenge].)
       At this third step, we “presume that a prosecutor uses
peremptory challenges in a constitutional manner and give
great deference to the trial court’s ability to distinguish bona fide
reasons from sham excuses.” (People v. Burgener (2003) 29
Cal.4th 833, 864.) “We review the decision of the trial court
under the substantial evidence standard, according deference
to the trial court’s ruling when the court has made a sincere
and reasoned effort to evaluate each of the stated reasons for
a challenge to a particular juror. [Citations.] ‘[T]he trial court
is not required to make specific or detailed comments for the
record to justify every instance in which a prosecutor’s race-
neutral reason for exercising a peremptory challenge is being




                                 16
accepted by the court as genuine.’ ” (People v. Hamilton (2009)
45 Cal.4th 863, 900–901.)
       The parties agree that the prosecutor purported to
challenge Prospective Juror Nos. 6 and 16 based on her belief
that engineers and “people who are like computer engineer types”
demand a higher level of certainty before they will convict. The
jurors’ questionnaires indicate Prospective Juror No. 6 was an
environmental engineer, and Juror No. 16 worked in information
technology where he assisted attorneys with e-discovery matters.5
As Depaz concedes, a prosecutor may exercise a peremptory
challenge based on a prospective juror’s occupation. (See People
v. Rushing (2011) 197 Cal.App.4th 801, 811 [“Occupation can
be a permissible, nondiscriminatory reason for exercising a
peremptory challenge.”].) Moreover, the prosecutor’s expressed
reservation about having engineers and “computer engineer
types” on the jury had “ ‘ “ ‘some basis in accepted trial
strategy’ ” ’ [citation] insofar as it stemmed from a concern about
the general attitudes and philosophies persons in that profession
might harbor.” (People v. Mai (2013) 57 Cal.4th 986, 1053.)
       Depaz contends it was unreasonable for the prosecutor
to believe the prospective jurors would demand a higher level
of certainty because of their occupations, especially in light of
the fact that she did not ask Prospective Juror No. 6 questions
to confirm or dispel the generalization. A prosecutor, however,
need not provide an objectively reasonable ground for challenging
a prospective juror. (Chism, supra, 58 Cal.4th at p. 1317.)


5     Depaz does not challenge the prosecutor’s characterization
of Prospective Juror No. 16 as a “computer engineer type[ ]”
person.




                                17
Regardless, we do not agree that a belief that engineers demand
a higher level of certainty is so unreasonable that it suggests the
prosecutor’s stated reasons for using the peremptory challenges
were pretextual. Nor do we think questioning Prospective Juror
No. 6 about the issue was likely to have yielded meaningful
information.
       Depaz further insists the prosecutor’s stated reason for
excusing Prospective Juror No. 16 could not have been genuine
because he was otherwise an ideal juror for the prosecution.
In support, Depaz points out that the prospective juror had
a connection to law enforcement, and his mother and wife
had worked with victims of sex crimes. The prospective juror’s
connection to law enforcement, however, was tenuous at best:
he said that his wife’s uncle was a police officer. It is also not
self-evident that the prospective juror’s wife’s and mother’s work
with sex crime victims necessarily made him an ideal juror for
the prosecution. It is possible, for example, that he would have
been skeptical of the prosecutor’s case if the circumstances did
not resemble other crimes he had heard about from his wife and
mother. The prosecutor, therefore, reasonably could have viewed
him as a “wild card.” (See Bonilla, supra, 41 Cal.4th at p. 348;
Garcia, supra, 52 Cal.4th at p. 749.) In any event, prosecutors
“don’t have to accept a prospective juror simply because the juror
may be pro-prosecution in some respects.” (Battle, supra, 11
Cal.5th at p. 779.)
       As to Prospective Juror No. 19, the prosecutor explained
that she used a peremptory challenge to exclude him because
of “his answer about . . . crying and whether crying was an




                                18
issue . . . .”6 Depaz contends this reason was too “trivial”
to “remove the taint of discriminatory intent,” especially
because the juror offered other factors he would consider
when determining credibility. We are not persuaded. As
discussed above, Prospective Juror No. 19’s bizarre claim that
a person who cries is lying was significant given the nature of
the prosecution’s case. Regardless, a prosecutor may excuse
a juror for a trivial reason, so long as it is genuine and non-
discriminatory. (People v. Arias (1996) 13 Cal.4th 92, 137; see
People v. Lenix (2008) 44 Cal.4th 602, 613 [a “prospective juror
may be excused based upon facial expressions, gestures, hunches,
and . . . for arbitrary or idiosyncratic reasons”].) On the record
before us, there is no reason to doubt the prosecutor’s sincerity.
       We also reject Depaz’s contention that the trial court
failed to make a “ ‘sincere and reasoned effort’ ” to evaluate the
prosecutor’s justifications because it did not correct her erroneous
claim that Juror No. 19 was an engineer who she believed “was
the one that said something about the standard of doubt.” The
court responded to the prosecutor’s comments by stating, “Juror
Number 19 and six are both engineer[s].” Although the reporter’s
transcript indicates this was a declarative statement, it appears
the court intended it to be a question. Indeed, after the court
made the remark, the prosecutor admitted she could not
“remember which [juror] was which. I believe the one I just

6     The prosecutor initially stated Prospective Juror No. 19
was an engineer who she believed “was the one that said
something about the standard of doubt.” She subsequently
corrected herself, noting the juror she “just kicked right now
[Prospective Juror No. 6]” was the engineer. She also admitted
having trouble remembering which juror was which.




                                19
kicked right now [Prospective Juror No. 6] was an engineer.”
The court then correctly noted that Prospective Juror No. 6 said
he was an environmental engineer, and it asked the prosecutor
whether she “kick[ed] off every engineer and every I.T. person
that’s male on this panel.” It is apparent from this exchange that
the trial court made a sincere and reasoned effort to evaluate the
prosecutor’s stated justifications. Depaz has not shown the court
erred in finding the prosecutor used her peremptory challenges
in a constitutional manner.
2.     Depaz’s case must be remanded for resentencing
       At the time the trial court sentenced Depaz, section 1170
provided that “[w]hen a judgment of imprisonment is to be
imposed and the statute specifies three possible terms, the choice
of the appropriate term shall rest within the sound discretion
of the court.” (Former § 1170, subd. (b).) Under this provision,
the trial court was free to impose an upper term sentence
based on any aggravating circumstances it deemed significant,
so long as they were reasonably related to the decision being
made. (People v. Moberly (2009) 176 Cal.App.4th 1191, 1196.)
“An aggravating circumstance is a fact that makes the offense
‘distinctively worse than the ordinary.’ ” (People v. Black (2007)
41 Cal.4th 799, 817 (Black).) The California Rules of Court
provide a non-exhaustive list of aggravating circumstances,
including that the victim was particularly vulnerable, the
defendant took advantage of a position of trust or confidence
to commit the offense, and the crime involved acts disclosing
a high degree of cruelty, viciousness, or callousness. (Cal. Rules
of Court, rule 4.421.)
       The trial court exercised its discretion under section 1170
in selecting the upper term of 16 years on count 3 (§ 288.5,




                                20
subd. (a) [continuous sexual abuse of a child under age 14]).
The court explained that it selected that term because “the victim
was particularly vulnerable. The defendant took advantage of a
position of trust. . . . [¶] . . . For years this young girl was abused
by her natural father and he isolated her from the family in
Mexico that could have provided some degree of support or
could have provided some degree of clarification as to where
she should go or what she should do. And in my estimation,
this isolation was part and parcel of that abuse.” 7
       While Depaz’s appeal was pending, the Legislature passed
SB 567, which restricts a trial court’s discretion to impose an
upper term sentence. Effective January 1, 2022, “[t]he court
may impose a sentence exceeding the middle term only when
there are circumstances in aggravation of the crime that justify
the imposition of a term of imprisonment exceeding the middle
term, and the facts underlying those circumstances have been
stipulated to by the defendant, or have been found true beyond
a reasonable doubt at trial by the jury or by the judge in a court
trial.” (§ 1170, subd. (b)(2).)
       The parties agree, as do we, that because Depaz’s case
was not yet final when SB 567 went into effect, he is entitled
to the retroactive benefit of the ameliorative legislation. (See
In re Estrada (1965) 63 Cal.2d 740, 744–745; People v. Flores
(2022) 73 Cal.App.5th 1032, 1039; People v. Garcia (2022)
76 Cal.App.5th 887, 890–891.) The parties disagree, however,

7     The Attorney General contends the court likely imposed
the upper term also because the crime involved acts “disclosing
a high degree of cruelty, viciousness, or callousness.” (See Cal.
Rules of Court, rule 4.421(a)(1).) The court, however, never
explicitly mentioned this aggravating circumstance.




                                  21
as to the proper disposition. Depaz insists that, because the
trial court relied on aggravating circumstances not stipulated
to or found true by the jury when imposing the upper term
on count 3, we must remand the case for resentencing. The
Attorney General insists remand is not necessary because the
trial court’s failure to apply the new law is harmless.
       As the Attorney General seems to recognize, the retroactive
application of SB 567 to Depaz’s case raises both constitutional
and statutory concerns. We consider the constitutional issue
first, which requires a brief discussion of the history of section
1170.
       The original version of section 1170 required a trial court
to impose the middle term unless the court found circumstances
in aggravation or mitigation of the crime. (Stats. 1976, ch. 1139,
§ 273.) In Cunningham v. California (2007) 549 U.S. 270
(Cunningham), the United States Supreme Court held this
provision “violated a defendant’s [Sixth Amendment] right
to a jury trial to the extent it permitted a judge to impose an
upper term sentence in the absence of an aggravating factor
established by the jury’s verdict, the defendant’s admissions,
or the defendant’s prior conviction.” (People v. Towne (2008)
44 Cal.4th 63, 74.)
       In response to Cunningham, the Legislature amended
section 1170 to provide that “[w]hen a judgment of imprisonment
is to be imposed and the statute specifies three possible terms,
the choice of the appropriate term shall rest within the sound
discretion of the court.” (Stats. 2007, ch. 3, § 2.) By allowing
trial courts to exercise discretion within a statutory range,
rather than mandating the middle term absent aggravating
or mitigating circumstances, the amended statute avoided




                                22
the issues the United States Supreme Court identified in
Cunningham. (People v. Sandoval (2007) 41 Cal.4th 825,
843–844 (Sandoval).) The trial court sentenced Depaz under
this version of section 1170.
       The current version of section 1170, as amended by SB 567,
once again implicates Cunningham because it precludes a trial
court from selecting the upper term unless there are aggravating
circumstances. (§ 1170, subd. (b).) Here, the trial court imposed
the upper term on count 3 based on aggravating circumstances
that were not established by the jury’s verdict, Depaz’s
admissions, or his prior convictions. The sentence, therefore,
runs afoul of Cunningham, and we must remand for resentencing
unless the error is harmless.
       In Sandoval, the California Supreme Court held that
Cunningham error is harmless if the reviewing court determines,
beyond a reasonable doubt, that the jury would have found true
at least one aggravating circumstance, regardless of whether
the trial court relied on additional aggravating circumstances.
(Sandoval, supra, 41 Cal.4th at pp. 838–839.) “[S]o long as
a defendant is eligible for the upper term by virtue of facts
that have been established consistently with Sixth Amendment
principles, the federal Constitution permits the trial court to
rely upon any number of aggravating circumstances in exercising
its discretion to select the appropriate term by balancing
aggravating and mitigating circumstances, regardless of whether
the facts underlying those circumstances have been found to
be true by a jury.” (Black, supra, 41 Cal.4th at p. 813.)
       Our Supreme Court, however, has cautioned that it can be
“problematic” for a reviewing court to determine whether a jury
would have found true an aggravating circumstance had it been




                               23
submitted to the jury. (People v. Boyce (2014) 59 Cal.4th 672,
728.) The reviewing court, for example, “cannot assume that the
record reflects all of the evidence that would have been presented
to the jury, or that the defendant had the same incentive and
opportunity at a sentencing hearing to contest the aggravating
circumstance.” (Ibid.) In addition, “to the extent a potential
aggravating circumstance at issue in a particular case rests on
a somewhat vague or subjective standard, it may be difficult for
a reviewing court to conclude with confidence that, had the issue
been submitted to the jury, the jury would have assessed the
facts in the same manner as did the trial court.” (Sandoval,
supra, 41 Cal.4th at p. 840.) Further, “[m]any of the aggravating
circumstances described in the rules require an imprecise
quantitative or comparative evaluation of the facts. For example,
aggravating circumstances set forth in the sentencing rules call
for a determination as to whether ‘[t]he victim was particularly
vulnerable,’ whether the crime ‘involved a[ ] . . . taking or damage
of great monetary value,’ or whether the ‘quantity of contraband’
involved was ‘large’ [citation]. In addition, the trial court may
consider aggravating circumstances not set forth in rules or
statutes. . . . Aggravating circumstances considered by the
trial court that are not set out in the rules are not subject to
clear standards, and often entail a subjective assessment of the
circumstances rather than a straightforward finding of facts.”
(Ibid.)
       Here, the trial court cited two aggravating circumstances
in support of its decision to impose an upper term sentence on
count 3: (1) J.D. was particularly vulnerable and (2) Depaz used
a position of trust to commit the offense. With respect to the first
circumstance—that J.D. was particularly vulnerable—we are not




                                24
convinced beyond a reasonable doubt that the jury would have
found it true. As the Supreme Court has cautioned, determining
whether a victim was particularly vulnerable requires an
imprecise quantitative or comparative evaluation of the facts.
(Sandoval, supra, 41 Cal.4th at p. 840.) This makes it difficult
to conclude with confidence that the jury would have assessed
the facts in the same manner as did the trial court. (Ibid.)
       The evidence on the issue is also not as one-sided and
overwhelming as the Attorney General suggests. According
to the Attorney General, there is no doubt the jury would have
concluded J.D. was particularly vulnerable given the evidence
shows she was an immigrant child, had no support network
in the United States aside from Depaz, and was isolated from
her mother in Mexico. The Attorney General, however, overlooks
evidence showing J.D. had a good relationship with Depaz’s wife,
visited a maternal aunt who lived in the area, frequently
communicated with her mother and other family members in
Mexico, and formed meaningful friendships with her classmates.
We also cannot assume the record reflects all the evidence that
would have been presented had the issue been before the jury.
Accordingly, we cannot say beyond a reasonable doubt that
the jury would have found J.D. was particularly vulnerable
had the issue been submitted to it.
       We are, however, confident the jury would have found that
Depaz took advantage of a position of trust to commit the offense.
Unlike the question of whether J.D. was particularly vulnerable,
determining whether Depaz used a position of trust does not
require an imprecise quantitative or comparative evaluation
of the facts. The undisputed evidence, moreover, shows Depaz
is J.D.’s biological father and that she was under his care when




                                25
he continuously sexually abused her. Further, J.D. testified that
Depaz committed the abuse while lying in her bed at night after
she expressed a fear of sleeping alone. The jury clearly believed
this testimony in convicting Depaz of continuous sexual abuse,
and Depaz does not contend he could have presented evidence
or otherwise developed the record in such a way as to show he
did not take advantage of a position of trust. On this record, it is
beyond a reasonable doubt that the jury would have found Depaz
used a position of trust as J.D.’s father to commit the offense.
(See People v. Jones (1992) 10 Cal.App.4th 1566, 1577 [“the fact
that defendant was the children’s biological father . . . clearly
supports the finding that defendant used a position of trust
and confidence, that of a legal parent, to commit the offense”];
People v. Clark (1992) 12 Cal.App.4th 663, 666 [a stepfather who
was entrusted with caring for the victim was placed in a position
of trust and confidence regarding the child].) Accordingly, any
Cunningham error is harmless.
       The fact that Depaz’s sentence passes constitutional
muster, however, does not end our inquiry. Instead, we must
also decide whether the trial court complied with the statutory
requirements of the amended version of section 1170.
       As the parties seem to agree, under the current version
of section 1170, a trial court may not rely on its own factual
findings at sentencing to impose an upper term sentence, with
the exception of findings related to the defendant’s criminal
record.8 The trial court in this case relied on two aggravating


8     Section 1170 does not explicitly forbid a trial court from
relying on its own factual findings in addition to those found true
by the trier of fact or stipulated to by the defendant. However,
section 1170, subdivision (b)(3) states “the court may consider




                                 26
circumstances that were not found true at trial, stipulated
to by Depaz, or related to Depaz’s criminal record. Although
the record shows the jury would have found true one of those
circumstances—that Depaz used a position of trust to commit
the offense—it is not clear that it would have found true the
other—that J.D. was particularly vulnerable. By relying on the
latter circumstance to impose the upper term on count 3, the
court failed to comply with the current version of section 1170.
        When a trial court relies on an improper factor at
sentencing, the reviewing court must determine whether it
is “ ‘ “reasonably probable that a result more favorable to the
appealing party would have been reached in the absence of




the defendant’s prior convictions in determining sentencing . . .
without submitting the prior convictions to a jury,” which implies
the court may not consider other factors that were not submitted
to the jury. (See In re J.W. (2002) 29 Cal.4th 200, 209 [“the
expression of one thing in a statute ordinarily implies the
exclusion of other things”].) This interpretation is consistent
with the legislative history of SB 567. Numerous legislative
committee reports and analyses of SB 567, for example, state
the bill requires the aggravating circumstances relied on by the
court at sentencing be found true by the trier of fact or admitted
by the defendant. (See, e.g., Sen. Com. on Public Safety, Analysis
of Sen. Bill No. 567 (2021–2022 Reg. Sess.) Mar. 9, 2021, p. 1;
Sen. Rules Com., Off. of Sen. Floor Analyses, 3d reading analysis
of Sen. Bill No. 567 (2021–2022 Reg. Sess.) as amended May 20,
2021, p. 1; Assem. Com. on Appropriations, Rep. on Sen. Bill
No. 567 (2021–2022 Reg. Sess.) as amended July 1, 2021, p. 1;
Assem. Com. on Public Safety, Rep. on Sen. Bill No. 567 (2021–
2022 Reg. Sess.) as amended May 20, 2021, p. 1.)




                               27
the error.” ’ ”9 (People v. Avalos (1984) 37 Cal.3d 216, 233
(Avalos), quoting People v. Watson (1956) 46 Cal.2d 818, 836; see
People v. Price (1991) 1 Cal.4th 324, 492 [“When a trial court has
given both proper and improper reasons for a sentence choice, a
reviewing court will set aside the sentence only if it is reasonably
probable that the trial court would have chosen a lesser sentence
had it known that some of its reasons were improper.”].) Under
this standard, the reviewing court must remand for resentencing
if it “cannot determine whether the improper factor was
determinative for the sentencing court.” (Avalos, at p. 233.)
        Here, it is not sufficiently clear that the trial court would
have selected the upper term on count 3 had it not relied on its
finding that J.D. was particularly vulnerable. Indeed, the court
imposed the middle term on counts 4 and 6, despite the fact that
Depaz committed those offenses under similar circumstances.
Because we cannot determine whether J.D.’s vulnerability
was determinative for the court, we must remand the case

9      We disagree with People v. Flores (2022) 75 Cal.App.5th
495 to the extent it suggests the Cunningham harmless error
standard applies to statutory violations of section 1170. When
the California Supreme Court articulated the Cunningham
harmless error standard, section 1170 allowed a trial court to
impose an upper term sentence based on its own factual findings
at sentencing. (Sandoval, supra, 41 Cal.4th at p. 836.) As
a result, the Supreme Court was concerned only with federal
constitutional violations. The current version of section 1170
mandates the facts underlying most aggravating circumstances
be found true by the trier of fact or stipulated to by the
defendant. Therefore, when a court relies on its own factual
findings at sentencing, there are potentially both federal
constitutional and state statutory violations, which involve
different harmless error standards.




                                 28
for resentencing in accordance with the amended version of
section 1170.
       We also remind the court that, when resentencing Depaz,
it must orally impose a term on each count, including those
it stays under section 654. (See People v. Alford (2010) 180
Cal.App.4th 1463, 1466 [“when a trial court determines that
section 654 applies to a particular count, the trial court must
impose sentence on that count and then stay execution of that
sentence”]; People v. McGahuey (1981) 121 Cal.App.3d 524, 530
[“[t]o be effective, a sentence must be pronounced orally on the
record and in defendant’s presence”].)
                            DISPOSITION
       We vacate Elmer Alfredo Depaz’s sentence and remand
the case for resentencing in accordance with section 1170,
as amended by SB 567. We affirm the judgment in all other
respects.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:




                  EDMON, P.J.                           LAVIN, J.




                                29